Citation Nr: 1532017	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Veteran underwent a VA mental disorders examination in August 2014.  The report of that examination states that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran has an alcohol use disorder and that he reported drinking one pint of liquor a day.  The examiner also noted that the Veteran resigned his position at the VA Medical Center because of alcohol and drug use at that time.  Further, the examiner indicated that it was possible to differentiate what symptoms are attributable to the posttraumatic stress disorder (PTSD) and the alcohol use disorder.

In a statement received in October 2014, the Veteran alleged that the August 2014 VA examination was inadequate because it inaccurately reported his alcohol consumption and inaccurately attributed certain behavior to alcohol use.  Specifically, the Veteran indicated that he did not tell the examiner that he drinks one pint of liquor a day.  He requested another examination by a different VA examiner.  Under the circumstances, the Board finds that the Veteran should be scheduled for another VA examination by a different examiner.  

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability is inextricably intertwined with the issue of entitlement to a rating in excess of 50 percent for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be deferred at this time.  

As the Veteran receives treatment for his PTSD through VA, up-to-date treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain copies of the Veteran's VA treatment records dating from September 2014 to the present, and associate them with the evidence of record.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA psychiatric examination with a psychiatrist other than the August 2014 VA examiner in order to determine the current severity of his PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner for review.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.   

Following a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

In so doing, the examiner must differentiate the Veteran's PTSD symptoms from the symptoms attributable to the Veteran's nonservice-connected disabilities, including, an alcohol use disorder, if possible.  If the examiner cannot differentiate the Veteran's PTSD symptoms from the symptoms attributable to the Veteran's nonservice-connected disabilities, the examiner must so state. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

